MEMORANDUM**
Xiaohuan Liu, a native and citizen of China, petitions for review of the Board of Immigration Appeals’ (“BIA”) order affirming without opinion an immigration judge’s (“IJ”) decision denying her motion to reopen removal proceedings. To the extent we have jurisdiction, it is conferred by 8 U.S.C. § 1252. Reviewing for abuse of discretion, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003), we deny in part and dismiss in part the petition for review.
The IJ acted within his discretion in determining that Liu failed to demonstrate that exceptional circumstances prevented her from attending her hearing. See 8 U.S.C. § 1229a(b)(5)(C)(i).
We lack jurisdiction to consider Liu’s contention that the IJ violated her right to due process by ordering her removed in absentia because she did not raise that issue before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004) (recognizing that exhaustion is mandatory and jurisdictional).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.